                                          Case 3:21-mc-80077-TSH Document 20 Filed 05/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DR. MUHAMMAD MIRZA AND ALLIED                     Case No. 21-mc-80077-TSH
                                         MEDICAL AND DIAGNOSTIC
                                   8     SERVICES, LLC,
                                                                                           ORDER VACATING HEARING
                                   9                    Plaintiff,
                                                                                           Re: Dkt. Nos. 1, 10
                                  10             v.

                                  11     YELP, INC.,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          This matter is currently scheduled for a hearing on June 3, 2021 regarding the parties’

                                  15   pending motions. ECF Nos. 1, 10. Pursuant to Federal Rule of Civil Procedure 78(b) and Civil

                                  16   Local Rule 7-1(b), the Court finds these matters suitable for disposition without oral argument and

                                  17   hereby VACATES the June 3 hearing. The matters are deemed under submission.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: May 25, 2021

                                  21

                                  22
                                                                                                   THOMAS S. HIXSON
                                  23                                                               United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
